Citation Nr: 1500670	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  06-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a waiver of indebtedness for an overpayment in the amount of $1,859.00.

2.  Entitlement to a waiver of indebtedness for an overpayment in the amount of $512.00.

(The issues related to the Veteran's service connection and increased rating claims are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 1998 decision of the Debt Management Center in St Paul, Minnesota, and an August 2005 decision from the Committee on Waivers and Compromises at the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  In the October 1998 decision, it was determined that an overpayment of compensation benefits in the amount of $1,859.00 had been created.  In the August 2005 decision, it was determined that the Veteran had a separate debt, apart from the previously established $1895.00, in the amount of an additional $957.00.   In this decision, a partial waiver in the amount of $445.00 was granted, but the remaining $512.00 was not waived.  Therefore, the Veteran seeks a waiver of recovery for both of these separate overpayments.

In December 2010, this claim was previously before the Board, but was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran was scheduled to testify before a Veterans Law Judge.  However, in September 2013, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2014).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Statements submitted by the Veteran have indicated that he did not agree with the amount of the debts VA has determined he owes.  His statements indicate that he is disputing the accuracy of audits he had received and that amounts owing were inconsistently reported.  The Board finds that the Veteran is disputing the validity of the outstanding debt. 

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2014).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper , 1 Vet. App. at 434.

After reviewing the evidence, the Board determines that more information and clarification is required before the case can be adjudicated.  Although the RO has previously provided audits for the amounts in dispute and, thereby, substantiated the validity of such debts, the issue of fairness and equitability of requiring the repayment of such debts must also be addressed.  See 38 U.S.C.A. § 5314(b).  In order to properly address the question of entitlement to waiver of recovery of pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of indebtedness.  Consequently, the agency of original jurisdiction  should obtain an updated Financial Status Report (FSR, VA Form 5655) from the appellant before issuing a determination whether waiver of recovery of the overpayment of pension benefits is against the principles of equity and good conscience.  It is noted that a FSR has not been provided in about a decade, since 2004.  The Board therefore believes that an updated FSR is also critical to the resolution of the claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the appellant complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts. Supporting documentation should be requested from the appellant as deemed appropriate. Once obtained, all documentation should be associated with the claims folder. This information is required for purposes of determining whether there is undue hardship from collection on the debtor.

2. As an overpayment has been found to be valid and properly created, the Committee should again review the record and reconsider whether the appellant's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




